2022 IL App (2d) 200365-U
                                         No. 2-20-0365
                                     Order filed July 7, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

PEOPLE OF THE STATE OF ILLINOIS,       ) Appeal from the Circuit Court
                                       ) of Du Page County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 17-CF-1052
                                       )
DOMINIC J. SANDERS,                    ) Honorable
                                       ) Brian F. Telander,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justices McLaren and Hudson concurred in the judgment.

                                             ORDER

¶1     Held: The trial court did not abuse its discretion in sentencing defendant to natural life
             plus 45 years for first-degree murder, home invasion, and residential burglary.

¶2     Defendant, Dominic J. Sanders, appeals his natural-life sentence for first-degree murder

(720 ILCS 5/9-1(a)(1) (West 2016) (intent to cause death or great bodily harm)) and his

consecutive sentences of 30 years’ imprisonment for home invasion (720 ILCS 5/19-6(a)(2) (West

2016) (entry with intent to cause injury)), and 15 years’ imprisonment for residential burglary (720

ILCS 5/19-3(a) (West 2016)). He argues that the trial court did not adequately consider his
2022 IL App (2d) 200365-U


rehabilitative potential in imposing his sentences. He asks that we reduce his sentences or remand

to the trial court for a new sentencing hearing. We affirm.

¶3                                      I. BACKGROUND

¶4     A jury found defendant guilty of first-degree murder, home invasion, and residential

burglary. It also found that (1) the first-degree murder manifested exceptionally brutal or heinous

behavior indicative of wanton cruelty and (2) defendant murdered the victim in the course of

another felony. Either finding would support a sentence of natural-life imprisonment. See 720

ILCS 5/9-1(b)(6) (West 2018); 730 ILCS 5-4.5-20(a), 5-8-1(a)(1)(b) (West 2016).

¶5     The victim of the offenses was Andrea Urban, who, on May 4, 2017, was found murdered

in her house. There was no evidence of forced entry to the house. On the morning of May 7,

neighbors saw defendant walking in the vicinity of Urban’s home. He was wearing a reflective

yellow vest similar to those worn in construction or utility work. When interviewed by the police

in connection with the murder, defendant acknowledged that he wore the vest to make others feel

more comfortable around him.

¶6     The evidence showed that Urban was killed by repeated blows to her head with a blunt

instrument. Among other injuries, there was a “hinge fracture” across the base of her skull. This

“basically split the base of the skull in two”; such an injury required great force, such as would

occur in a car accident. Urban’s throat was slashed on one side exposing the larynx, but, although

this injury contributed to her death, it was not the primary cause of her death. Her nose was broken.

All her clothing was bloodstained. Her mock turtleneck, sleeveless dress, tank top, and bra were

cut on one side to expose her body. Her skirt and leggings were also cut or torn on the right side.

Her skirt was pushed up, her leggings were pulled down, and her underpants were ripped off. There




                                                -2-
2022 IL App (2d) 200365-U


was blood in her underpants and small abrasions at the opening of her vagina. No semen was

detected on Urban’s body, and no male DNA was detected in vaginal, rectal, and buccal swabs.

¶7     The trial evidence suggested that the cuts were inflicted by a knife taken from Urban’s

kitchen and that the knife was broken during the attack. Further evidence showed that defendant

had taken jewelry from Urban and sold it.

¶8     At sentencing, the State presented evidence of two incidents while defendant was in pretrial

detention. First, on May 28, 2017, defendant called his mother and asked her to destroy physical

evidence. Second, on December 24, 2019, defendant and Vshonne Dawkins attacked a fellow

inmate, 53-year-old Steven Kelly, and inflicted serious injuries. Jail security cameras captured the

attack. Defendant and Dawkins entered Kelly’s cell and picked up a bin containing items that Kelly

had bought from the commissary. Kelly approached them. Kelly was struck and pushed out of his

cell. He fell to the floor. Defendant and Dawkins then kicked and punched him multiple times in

the body and face. Kelly suffered a subdural hematoma, multiple rib fractures, and a punctured

lung. Defendant told a corrections officer that his conflict with Kelly had begun several days before

the beating. Kelly had repeatedly called defendant a racial slur. After reviewing the security video,

the trial court characterized the incident with Kelly as “a vicious, unprovoked attack” and noted

that defendant was “the main person involved.”

¶9     Defendant had multiple prior convictions of forgery and identity theft. He had no record of

prior violent offenses. Defendant reported a history of alcohol abuse but denied any other

substance abuse. He was expelled from high school but later obtained his equivalency certificate.

¶ 10   The court, in imposing sentence, agreed with the jury that Urban’s murder was

exceptionally brutal and heinous and indicative of wanton cruelty. In the court’s words, it was

“savagely violent, savagely vicious, utterly wicked, and evil.” The court found no mitigating factor



                                                -3-
2022 IL App (2d) 200365-U


that “in any way remotely applie[d]” to defendant. The court noted that defendant submitted in

mitigation many letters attesting to his kindness and nonviolent nature—all of them insisting that

he would never commit such an act. The court suggested that these individuals “really d[id]n’t

know the defendant” and that his true character was shown in the brutal murder of Urban and the

similarly brutal beating of Kelly. The court also found that defendant’s criminal history, though

nonviolent, was “horrendous” and indicated little rehabilitative potential. The court summarized:

“Merciless. Malicious. Inhumane. A total lack of compassion. [Defendant], you are all of those

things and more, and the public needs to be protected from you forever.”

¶ 11   The court imposed a discretionary sentence of natural-life imprisonment for the murder

conviction in addition to sentences of 30- and 15-years’ imprisonment for home invasion and

residential burglary. The court also determined that consecutive sentencing was mandatory

because defendant inflicted severe bodily injury to the victim. 730 ILCS 5/5-8-4(d)(1) (West

2018). Defendant did not move for reconsideration but instead filed a timely appeal.

¶ 12                                      II. ANALYSIS

¶ 13   Defendant concedes that, because defense counsel did not file a postsentencing motion,

defendant has forfeited any claim of sentencing error. See, e.g., People v. Harvey, 2018 IL 122325,

¶ 15 (“In order to preserve a claim of sentencing error, both a contemporaneous objection and a

written postsentencing motion raising the issue are required.”). He contends that we can

nonetheless reach his claim for either of two reasons: (1) the claimed error was plain error (see

People v. Hillier, 237 Ill. 2d 539, 545 (2010)) or (2) defense counsel was ineffective for failing to

preserve the claim for appeal (see People v. Enoch, 122 Ill. 2d 176, 201 (1988)). He asks that we

reduce his sentences or remand for a new sentencing hearing.




                                                -4-
2022 IL App (2d) 200365-U


¶ 14   Even if we bypassed defendant’s forfeiture, and reviewed his claim of a sentencing error,

we would review it only for an abuse of discretion. See People v. Miller, 2014 IL App (2d)

120873, ¶ 35. And even if we undertake that review, we find no basis to disturb defendant’s

sentence.

¶ 15   The controlling principles are well settled:

       “A sentence will be deemed an abuse of discretion where the sentence is greatly at variance

       with the spirit and purpose of the law, or manifestly disproportionate to the nature of the

       offense. [Citations.]

               The trial court has broad discretionary powers in imposing a sentence, and its

       sentencing decisions are entitled to great deference. [Citations.] A reviewing court gives

       great deference to the trial court’s judgment regarding sentencing because the trial judge,

       having observed the defendant and the proceedings, has a far better opportunity to consider

       these factors than the reviewing court, which must rely on the ‘cold’ record. [Citation.] The

       trial judge has the opportunity to weigh such factors as the defendant’s credibility,

       demeanor, general moral character, mentality, social environment, habits, and age.

       [Citations.] Consequently, the reviewing court must not substitute its judgment for that of

       the trial court merely because it would have weighed these factors differently. [Citation.]”

       (Internal quotation marks omitted.) People v. Alexander, 239 Ill. 2d 205, 212-13 (2010).

¶ 16   Defendant argues that the court abused its discretion in that it did not adequately consider

his rehabilitative potential as reflected by his lack of a violent criminal history. He asserts that the

murder was “without question a horrible tragedy, but not one that is likely to recur.” On the

contrary, the viciousness of Urban’s murder was seen again in Kelly’s beating. Thus, the trial court

reasonably found that defendant lacked rehabilitative potential. We note, too, that the vicious and



                                                 -5-
2022 IL App (2d) 200365-U


random targeting of Urban was not a mere lapse in judgment that can be dismissed as a “tragedy.”

Defendant confessed that he used a construction vest to put his victims at ease and the trial court

may consider all relevant evidence at sentencing. People v. Hudson, 157 Ill. 2d 401, 449-50 (1993).

¶ 17    Because there was no error, there can be no plain error. See People v. Herron, 215 Ill. 2d

167, 178 (2005) (a court cannot consider plain error unless it is “plainly apparent from the record

that an error affecting substantial rights was committed” (Internal quotation marks omitted.)).

Further, because the sentences were within the court’s discretion, defendant cannot establish

prejudice from defense counsel’s failure to file a motion to reconsider the sentence. See People v.

Jefferson, 2021 IL App (2d) 190179, ¶ 48. Put differently, defendant has not established a

reasonable probability that, had counsel filed the motion, his sentence would have been any

different.

¶ 18                                    III. CONCLUSION

¶ 19    In this case, the record overwhelmingly supported the trial court’s exercise of its discretion

in imposing defendant’s sentence. We therefore affirm the judgment of the circuit court of Du Page

County.

¶ 20    Affirmed.




                                                -6-